We review a district court's sentencing determination for an
                  abuse of discretion, Parrish v. State, 116 Nev. 982, 989, 12 P.3d 953, 957
                  (2000), and will refrain from interfering with the sentence imposed by the
                  district court "[slip long as the record does not demonstrate prejudice
                  resulting from consideration of information or accusations founded on
                  facts supported only by impalpable or highly suspect evidence," Silks v.
                  State, 92 Nev. 91, 94, 545 P.2d 1159, 1161 (1976). Regardless of its
                  severity, a sentence that is within the statutory limits is not 'cruel and
                  unusual punishment unless the statute fixing punishment is
                  unconstitutional or the sentence is so unreasonably disproportionate to
                  the offense as to shock the conscience." Blume v. State, 112 Nev. 472, 475,
                  915 P.2d 282, 284 (1996) (quoting Culverson v. State, 95 Nev. 433, 435, 596
                  P.2d 220, 221-22 (1979)); see also Harmelin v. Michigan, 501 U.S. 957,
                  1000-01 (1991) (plurality opinion) (explaining that the Eighth Amendment
                  does not require strict proportionality between crime and sentence; it
                  forbids only an extreme sentence that is grossly disproportionate to the
                  crime). Further, the district court is not required to accept the
                  recommendations of P&P. See Lloyd v. State, 94 Nev. 167, 170, 576 P.2d
                  740, 742 (1978).
                              As the victim was returning to her vehicle, Hill confronted the
                  victim, allegedly at gunpoint, and abducted the victim. Hill drove off in
                  the victim's car with the victim inside. Although the victim was
                  ultimately able to force Hill out of the car and escape, the victim was shot
                  in the head during the escape. Hill's sentence falls within the relevant
                  sentencing parameters, see NRS 200.320(2)(b); NRS 200.380(2); NRS
                  205.060(2), and Hill does not allege that the statutes are unconstitutional.
                  Moreover, our review of the record reveals no indication that the district

SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A    ue
                court based its sentencing decision solely on Hill's apparent lack of
                remorse. Having considered the sentence and the severity of the crimes,
                we are not convinced that the sentence imposed is so grossly
                disproportionate to the gravity of the offenses as to constitute cruel and
                unusual punishment, and we conclude that the district court did not abuse
                its discretion. Accordingly, we
                              ORDER the judgment Of conviction AFFIRMED.'




                                         Pickering


                VeW-rce-C, J.
                Parraguirre                                 Saitta

                cc: Hon. Nancy L. Porter, District Judge
                     Elko County Public Defender
                     Attorney General/Carson City
                     Elko County District Attorney
                     Elko County Clerk




                       'Footnote 1 of the fast track statement is not in the same size font as
                the body of the brief as required by NRAP 32(a)(5). We caution Hill's
                counsel that future failure to comply with the rules of this court may
                result in the imposition of sanctions. NRAP 3C(n).

SUPREME COURT
     OF
   NEVADA
                                                      3
(0) 1947A Cr.